DETAILED ACTION
Claims 1-9 are currently pending and have been examined in this application. This communication is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1&9 are objected to because of the following informalities:  

Claim 1: Make changes to improve claim form:
a processor configured to refer to the map data stored in the storage device, to select one first road feature present at [[the]] a nearest location to the location of the second road feature, and to assess whether map data should be updated based on the attribute information for the first road feature, the attribute information for the second road feature and [[the]] a distance between the first road feature and the second road feature.

Claim 9: Make changes to improve claim form:
refer to map data that is stored in a memory device and contains information for the locations and attributes of one or more first road features, select one first road feature present at [[the]] a nearest location to the location of the second road feature, and assess whether map data should be updated based on the attribute information for the first road feature, the attribute information for the second road feature and [[the]] a distance between the first road feature and the second road feature.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims are either directed to a method or apparatus, which is one of the statutory categories of invention.
(Step 1: YES)

The examiner has identified Claim 1 as the claim which represents the claimed invention for analysis and is similar to Claim 9. Claim 1 recites the following limitations (additional elements emphasized in bold are considered to be parsed from the remaining abstract idea):
A map data collection device that collects information for locations and attributes of road features contained in map data used for automatic operation control of a moving object, wherein the map data collection device comprises:
a storage device that stores map data containing information for the locations and attributes of one or more first road features;
an input device that inputs information for the location and attributes of a second road feature detected using a sensor installed in the moving object; and
a processor configured to refer to the map data stored in the memory device, to select one first road feature present at the nearest location to the location of the second road feature, and to assess whether map data should be updated based on the attribute information for the first road feature, the attribute information for the second road feature and the distance between the first road feature and the second road feature.

Under broadest reasonable interpretation, this claim covers performance of the limitations as a mental process (concepts performed in the human mind ) of collecting, storing, inputting, selecting and assessing information about a road.  
If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as concepts performed in the human mind, then it falls within the "mental process" grouping of abstract ideas. 

Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words "apply it" ( or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally Linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). The map data collection device, moving object, storage (memory)  device, input device, and processor  in Claim 1 are just generic computer components. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application. 
(Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. 
(Step 2B: NO. The claims do not provide significantly more)

The dependent Claims 2-9 further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements (Including Claim 9 – non-transitory computer-readable media that stores a computer program for map data collection– generic computer component that applies instructions to implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fasola (US20200408557) in view of Zhang (US 20210156696).

Claim 1:
Fasola explicitly teaches:
A map data collection device that collects information for locations and attributes of road features contained in map data used for automatic operation control of a moving object, wherein the map data collection device comprises:
(Fasola) – “The present technology provides systems, methods, and devices that can dynamically augment aspects of a map as an autonomous vehicle navigates a route…As the autonomous vehicle navigates a route, the autonomous vehicle can determine that current data captured by at least one sensor of the autonomous vehicle describing a location is inconsistent with the primary map of the location. The autonomous vehicle can determine that a portion of the current data describes a second feature that is distinct from a first feature described by a primary map.” (Abstract)
Examiner Note: current data describing a feature corresponds to attributes of road features.

a storage device that stores map data containing information for the locations and attributes of one or more first road features;
(Fasola) – “The autonomous vehicle navigates using a combination of data captured by at least one sensor of the autonomous vehicle and a map stored on the autonomous vehicle.” (Para 0017)
“The autonomous vehicle can determine that a portion of the current data describes a second feature that is distinct from a first feature described by a primary map.” (Abstract)
“The storage device 630 can include software services, servers, services, etc., that when the code that defines such software is executed by the processor 610, it causes the system to perform a function.” (Para 0089)

an input device that inputs information for the location and attributes of a second road feature detected using a sensor installed in the moving object; and
(Fasola) – “The map inconsistency service 122 can compare current data collected by sensors 104-106 to the primary map stored in map database 123. The primary map, for example, can be created using pre-mapped data. The configuration of roads commonly changes due to repainting, construction, or other factors. When this happens, the map inconsistency service 122 determines that the primary map stored in map database 123 reflects inconsistencies as compared with current conditions, and the road portions where the inconsistencies exist can be flagged and added to an augmented map for the autonomous vehicle until the primary map is updated (although in some instances, like construction, the change in conditions may not be permanent and so the primary map may not be updated to ever reflect it). The map inconsistency service 122 can communicate with map update service 160 via the communication service 116 to receive updated portions of the primary map.” (Para 0033)
“The autonomous vehicle can determine that a portion of the current data describes a second feature that is distinct from a first feature described by a primary map.” (Abstract)

a processor configured to refer to the map data stored in the memory device, [to select one first road feature present at the nearest location to the location of the second road feature], and 
(Fasola) – “While current data is being captured by the at least one sensor 104-106 of the autonomous vehicle 102, in some embodiments the feature detector 202 can detect new features represented in the captured current data, and can compare the detected features in the current data with features represented in the pre-mapped data, e.g. the primary map stored in map database 123.” (Para 0044)
“In some instances, the feature detector 202 can determine that the feature in the current data is different than the feature represented in the pre-mapped data. For example, the autonomous vehicle can use a point cloud registration model to minimize the distance to features in a point cloud in order to localize itself within its surroundings. When the environment changes, especially in a way that is similar to a pre-existing feature (e.g., construction facade that looks like a parallel wall shift in lidar space, for example), the point cloud registration model can compute faulty estimates.” (Para 0045)
“The autonomous vehicle 102 additionally comprises an internal computing system 110 that is in communication with the sensor systems 104-106 and the systems 130, 132, 134, 136, and 138. The internal computing system includes at least one processor and at least one memory having computer-executable instructions that are executed by the processor.” (Para 0026)
Examiner Note: It is hereon understood that relevant functions of the autonomous vehicle are performed by or in conjunction with the at least one processor.

to assess whether map data should be updated based on the attribute information for the first road feature, the attribute information for the second road feature and the distance between the first road feature and the second road feature.
(Fasola) – “The map inconsistency service 122 can compare current data collected by sensors 104-106 to the primary map stored in map database 123. The primary map, for example, can be created using pre-mapped data. The configuration of roads commonly changes due to repainting, construction, or other factors. When this happens, the map inconsistency service 122 determines that the primary map stored in map database 123 reflects inconsistencies as compared with current conditions, and the road portions where the inconsistencies exist can be flagged and added to an augmented map for the autonomous vehicle until the primary map is updated (although in some instances, like construction, the change in conditions may not be permanent and so the primary map may not be updated to ever reflect it). The map inconsistency service 122 can communicate with map update service 160 via the communication service 116 to receive updated portions of the primary map.” (Para 0033)
“The autonomous vehicle can determine that a portion of the current data describes a second feature that is distinct from a first feature described by a primary map.” (Abstract)

Fasola does not explicitly teach:
to select one first road feature present at the nearest location to the location of the second road feature

Zhang, in the same field of endeavor, teaches:
to select one first road feature present at the nearest location to the location of the second road feature
(Zhang) – “The method comprises determining a transition location associated with the road sign using map data. The transition location is at least one of a map region start location or a map region end location. The method further comprises determining road sign data associated with the road sign using a sensor data cluster.” (Abstract)
 “The method may comprise: obtaining sensor data associated with the road sign, determining one of a region start indicator or a region end indicator, based on the sensor data, determining link data associated with the road sign and determining a validity of the road sign, based on the one of the region start indicator or a region end indicator and the link data associated with the road sign.” (Para 0028)
“The system 101 may access the map data of the road sign from the map database 107 to determine the link data. The map data may comprise information of an upstream link and a downstream link associated with the road sign.” (Para 0108)
“For example, the system 101 may determine the validity of the road sign based on one of the region start indicator or a region end indicator determined from the sensor data and the link data associated with the road sign, as obtained from map data.” (Para 109)
Examiner Note: road sign and transition location correspond with first and second road feature.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the map updating system of Fasola with the data filtering system of Zhang. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of preventing “miscalculations” from resulting “in significantly large amount of data to be processed by a server which collects the data from the sensors and may hinder the processing speed and performance of the server.” (Zhang Para 0003)


Claim 2:
Fasola, in combination with the references relied upon in Claim 1, teach those respective limitations. Fasola further teaches:
wherein the processor is configured to assess that map data should be updated when the distance between the selected first road feature and the second road feature is [below a predetermined threshold] and the attribute information for the selected first road feature is different from the attribute information for the second road feature.
(Fasola) – “The map inconsistency service 122 can compare current data collected by sensors 104-106 to the primary map stored in map database 123. The primary map, for example, can be created using pre-mapped data. The configuration of roads commonly changes due to repainting, construction, or other factors. When this happens, the map inconsistency service 122 determines that the primary map stored in map database 123 reflects inconsistencies as compared with current conditions, and the road portions where the inconsistencies exist can be flagged and added to an augmented map for the autonomous vehicle until the primary map is updated (although in some instances, like construction, the change in conditions may not be permanent and so the primary map may not be updated to ever reflect it). The map inconsistency service 122 can communicate with map update service 160 via the communication service 116 to receive updated portions of the primary map.” (Para 0033)
“The autonomous vehicle can confirm that features within the current data are new, different, and/or distinct from features within the primary map when a first subset of the lidar point cloud describing the new feature is inconsistent with the primary map, and a second subset of the lidar point cloud that does not describe the new feature is consistent with the primary map (e.g., some of the surroundings match the primary map enough to determine that an inconsistency with the primary map is due to a new feature rather than location estimation drifting). In some embodiments, new features can be confirmed when a threshold number of the lidar point cloud matches with the primary map.” (Para 0068)
“Generally, confirming the new feature can be based on a metric measuring the probability of a distance to a point cloud, such as a threshold of one, but not limited to, the following metrics: Euclidean distance, point to plane distance, Gaussian likelihood (inverse of General ICP (GICP) cost), etc.”
Examiner Note: This process teaches assessing map data both on the basis of distance and road attributes such as conditions, configurations, and new features. The process is flexible and can cover a variety of circumstances.

Fasola does not explicitly teach:
below a predetermined threshold

Zhang, in the same field of endeavor, teaches:
below a predetermined threshold
(Zhang) – “The system 101 may be configured to filter a set of sensor data observations from the received sensor data observations. For example, the system 101 may filter a cluster of sensor data observations from the sensor data observations based on a distance criteria. The distance criteria may be a configurable distance threshold value … According to various embodiments, the system 101 may be configured to filter the set of sensor data from the sensor data observations based on the distance criteria being satisfied i.e. the offset between the road sign location and transition location being less than the distance threshold.” (Para 0095)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the map updating system of Fasola with the data filtering system of Zhang. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of preventing “miscalculations” from resulting “in significantly large amount of data to be processed by a server which collects the data from the sensors and may hinder the processing speed and performance of the server.” (Zhang Para 0003)

Claim 3:
Fasola, in combination with the references relied upon in Claim 2, teach those respective limitations. Fasola further teaches:
wherein the processor is configured to assess that map data should be updated when the distance between the selected first road feature and the second road feature is [above a predetermined threshold] and the attribute information for the selected first road feature is the same as the attribute information for the second road feature.
(Fasola) – “The map inconsistency service 122 can compare current data collected by sensors 104-106 to the primary map stored in map database 123. The primary map, for example, can be created using pre-mapped data. The configuration of roads commonly changes due to repainting, construction, or other factors. When this happens, the map inconsistency service 122 determines that the primary map stored in map database 123 reflects inconsistencies as compared with current conditions, and the road portions where the inconsistencies exist can be flagged and added to an augmented map for the autonomous vehicle until the primary map is updated (although in some instances, like construction, the change in conditions may not be permanent and so the primary map may not be updated to ever reflect it). The map inconsistency service 122 can communicate with map update service 160 via the communication service 116 to receive updated portions of the primary map.” (Para 0033)
“The autonomous vehicle can confirm that features within the current data are new, different, and/or distinct from features within the primary map when a first subset of the lidar point cloud describing the new feature is inconsistent with the primary map, and a second subset of the lidar point cloud that does not describe the new feature is consistent with the primary map (e.g., some of the surroundings match the primary map enough to determine that an inconsistency with the primary map is due to a new feature rather than location estimation drifting). In some embodiments, new features can be confirmed when a threshold number of the lidar point cloud matches with the primary map.” (Para 0068)
“Generally, confirming the new feature can be based on a metric measuring the probability of a distance to a point cloud, such as a threshold of one, but not limited to, the following metrics: Euclidean distance, point to plane distance, Gaussian likelihood (inverse of General ICP (GICP) cost), etc.”

Fasola does not explicitly teach:
above a predetermined threshold

Zhang, in the same field of endeavor, teaches:
above a predetermined threshold
(Zhang) – “The system 101 may be configured to filter a set of sensor data observations from the received sensor data observations. For example, the system 101 may filter a cluster of sensor data observations from the sensor data observations based on a distance criteria. The distance criteria may be a configurable distance threshold value … According to various embodiments, the system 101 may be configured to filter the set of sensor data from the sensor data observations based on the distance criteria being satisfied i.e. the offset between the road sign location and transition location being less than the distance threshold.” (Para 0095)
“The system 101 may filter the sensor data based on distance criteria as explained in detail in description of FIG. 6. Accordingly, the road sign lying out of the distance boundary of the corresponding transition location may be removed.” (Para 0105)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the map updating system of Fasola with the data filtering system of Zhang. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of preventing “miscalculations” from resulting “in significantly large amount of data to be processed by a server which collects the data from the sensors and may hinder the processing speed and performance of the server.” (Zhang Para 0003)




Claim 4:
Fasola, in combination with the references relied upon in Claim 2, teach those respective limitations. Fasola further teaches:
wherein the processor is configured to assess that map data should be updated when the distance between the selected first road feature and the second road feature is [above a predetermined threshold] and the attribute information for the selected first road feature is different from the attribute information for the second road feature.
(Fasola) – “The map inconsistency service 122 can compare current data collected by sensors 104-106 to the primary map stored in map database 123. The primary map, for example, can be created using pre-mapped data. The configuration of roads commonly changes due to repainting, construction, or other factors. When this happens, the map inconsistency service 122 determines that the primary map stored in map database 123 reflects inconsistencies as compared with current conditions, and the road portions where the inconsistencies exist can be flagged and added to an augmented map for the autonomous vehicle until the primary map is updated (although in some instances, like construction, the change in conditions may not be permanent and so the primary map may not be updated to ever reflect it). The map inconsistency service 122 can communicate with map update service 160 via the communication service 116 to receive updated portions of the primary map.” (Para 0033)
“The autonomous vehicle can confirm that features within the current data are new, different, and/or distinct from features within the primary map when a first subset of the lidar point cloud describing the new feature is inconsistent with the primary map, and a second subset of the lidar point cloud that does not describe the new feature is consistent with the primary map (e.g., some of the surroundings match the primary map enough to determine that an inconsistency with the primary map is due to a new feature rather than location estimation drifting). In some embodiments, new features can be confirmed when a threshold number of the lidar point cloud matches with the primary map.” (Para 0068)
“Generally, confirming the new feature can be based on a metric measuring the probability of a distance to a point cloud, such as a threshold of one, but not limited to, the following metrics: Euclidean distance, point to plane distance, Gaussian likelihood (inverse of General ICP (GICP) cost), etc.”

Fasola does not explicitly teach:
above a predetermined threshold

Zhang, in the same field of endeavor, teaches:
above a predetermined threshold
(Zhang) – “The system 101 may be configured to filter a set of sensor data observations from the received sensor data observations. For example, the system 101 may filter a cluster of sensor data observations from the sensor data observations based on a distance criteria. The distance criteria may be a configurable distance threshold value … According to various embodiments, the system 101 may be configured to filter the set of sensor data from the sensor data observations based on the distance criteria being satisfied i.e. the offset between the road sign location and transition location being less than the distance threshold.” (Para 0095)
“The system 101 may filter the sensor data based on distance criteria as explained in detail in description of FIG. 6. Accordingly, the road sign lying out of the distance boundary of the corresponding transition location may be removed.” (Para 0105)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the map updating system of Fasola with the data filtering system of Zhang. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of preventing “miscalculations” from resulting “in significantly large amount of data to be processed by a server which collects the data from the sensors and may hinder the processing speed and performance of the server.” (Zhang Para 0003)

Claim 5:
Fasola, in combination with the references relied upon in Claim 2, teach those respective limitations. Fasola further teaches:
wherein the processor is configured to assess that map data should not be updated when the distance between the selected first road feature and the second road feature is [below a predetermined threshold] and the attribute information for the selected first road feature is the same as the attribute information for the second road feature. 
(Fasola) – “The map inconsistency service 122 can compare current data collected by sensors 104-106 to the primary map stored in map database 123. The primary map, for example, can be created using pre-mapped data. The configuration of roads commonly changes due to repainting, construction, or other factors. When this happens, the map inconsistency service 122 determines that the primary map stored in map database 123 reflects inconsistencies as compared with current conditions, and the road portions where the inconsistencies exist can be flagged and added to an augmented map for the autonomous vehicle until the primary map is updated (although in some instances, like construction, the change in conditions may not be permanent and so the primary map may not be updated to ever reflect it). The map inconsistency service 122 can communicate with map update service 160 via the communication service 116 to receive updated portions of the primary map.” (Para 0033)
“The autonomous vehicle can confirm that features within the current data are new, different, and/or distinct from features within the primary map when a first subset of the lidar point cloud describing the new feature is inconsistent with the primary map, and a second subset of the lidar point cloud that does not describe the new feature is consistent with the primary map (e.g., some of the surroundings match the primary map enough to determine that an inconsistency with the primary map is due to a new feature rather than location estimation drifting). In some embodiments, new features can be confirmed when a threshold number of the lidar point cloud matches with the primary map.” (Para 0068)
“Generally, confirming the new feature can be based on a metric measuring the probability of a distance to a point cloud, such as a threshold of one, but not limited to, the following metrics: Euclidean distance, point to plane distance, Gaussian likelihood (inverse of General ICP (GICP) cost), etc.”

Fasola does not explicitly teach:
below a predetermined threshold

Zhang, in the same field of endeavor, teaches:
below a predetermined threshold
(Zhang) – “The system 101 may be configured to filter a set of sensor data observations from the received sensor data observations. For example, the system 101 may filter a cluster of sensor data observations from the sensor data observations based on a distance criteria. The distance criteria may be a configurable distance threshold value … According to various embodiments, the system 101 may be configured to filter the set of sensor data from the sensor data observations based on the distance criteria being satisfied i.e. the offset between the road sign location and transition location being less than the distance threshold.” (Para 0095)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the map updating system of Fasola with the data filtering system of Zhang. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of preventing “miscalculations” from resulting “in significantly large amount of data to be processed by a server which collects the data from the sensors and may hinder the processing speed and performance of the server.” (Zhang Para 0003)

Claim 6:
Fasola, in combination with the references relied upon in Claim 1, teach those respective limitations. Fasola further teaches:
wherein the processor is configured to update the map data stored in the memory device based on the information for the location and attributes of the second road feature when it has been assessed that an update should be made.
(Fasola) – “The map inconsistency service 122 can compare current data collected by sensors 104-106 to the primary map stored in map database 123. The primary map, for example, can be created using pre-mapped data. The configuration of roads commonly changes due to repainting, construction, or other factors. When this happens, the map inconsistency service 122 determines that the primary map stored in map database 123 reflects inconsistencies as compared with current conditions, and the road portions where the inconsistencies exist can be flagged and added to an augmented map for the autonomous vehicle until the primary map is updated (although in some instances, like construction, the change in conditions may not be permanent and so the primary map may not be updated to ever reflect it). The map inconsistency service 122 can communicate with map update service 160 via the communication service 116 to receive updated portions of the primary map.” (Para 0033)
“The data aggregator 204 can mark the accumulated current data from the at least one sensor 104-106 as reflecting a detected change, and the data aggregator 204 can send the accumulated current data reflecting the inconsistency to the map update service 160 … The accumulated current data may also have any other sensor information from the autonomous vehicle 102, such as camera data to determine lane color or bounding boxes, which can assist and be incorporated into an update to the map.” (Para 0047)
“The autonomous vehicle can confirm that features within the current data are new, different, and/or distinct from features within the primary map when a first subset of the lidar point cloud describing the new feature is inconsistent with the primary map, and a second subset of the lidar point cloud that does not describe the new feature is consistent with the primary map (e.g., some of the surroundings match the primary map enough to determine that an inconsistency with the primary map is due to a new feature rather than location estimation drifting). In some embodiments, new features can be confirmed when a threshold number of the lidar point cloud matches with the primary map.” (Para 0068)

Claim 7:
Fasola, in combination with the references relied upon in Claim 6, teach those respective limitations. Fasola further teaches:
wherein the processor is configured to count the number of assessments that the map data should be updated for the selected first road feature each time the processor assesses that map data should be updated, and
(Fasola) – “In some embodiments, the labeling service 222 can further determine whether the inconsistency can be remedied with the low-resolution current data. If so, then the augmented map can be used to track differences in the live data verses the primary map in order to accurately determine and estimate autonomous vehicle pose. If the inconsistency is of such a permanent nature that new high-resolution data is required, the dispatch service 218 can schedule a special purpose map vehicle to remap the location represented in the map portion.” (Para 0051)
“Method 500 can provide an augmented map in local memory to track differences in the live, augmented map vs the primary map in order to accurately determine and estimate autonomous vehicle pose.” (Para 0077)
Examiner Note: Track corresponds to count

the processor is configured to update the map data based on the information for the locations and attributes of a predetermined number of second road features used for assessment of the one first road feature, when the number of assessments that the map data should be updated has reached the predetermined number for the selected first road feature.
(Fasola) – “In some embodiments, the labeling service 222 can further determine whether the inconsistency can be remedied with the low-resolution current data. If so, then the augmented map can be used to track differences in the live data verses the primary map in order to accurately determine and estimate autonomous vehicle pose. If the inconsistency is of such a permanent nature that new high-resolution data is required, the dispatch service 218 can schedule a special purpose map vehicle to remap the location represented in the map portion.” (Para 0051)
“Method 500 can provide an augmented map in local memory to track differences in the live, augmented map vs the primary map in order to accurately determine and estimate autonomous vehicle pose.” (Para 0077)
“The data aggregator 204 can mark the accumulated current data from the at least one sensor 104-106 as reflecting a detected change, and the data aggregator 204 can send the accumulated current data reflecting the inconsistency to the map update service 160 … The accumulated current data may also have any other sensor information from the autonomous vehicle 102, such as camera data to determine lane color or bounding boxes, which can assist and be incorporated into an update to the map.” (Para 0047)
“The autonomous vehicle can confirm that features within the current data are new, different, and/or distinct from features within the primary map when a first subset of the lidar point cloud describing the new feature is inconsistent with the primary map, and a second subset of the lidar point cloud that does not describe the new feature is consistent with the primary map (e.g., some of the surroundings match the primary map enough to determine that an inconsistency with the primary map is due to a new feature rather than location estimation drifting). In some embodiments, new features can be confirmed when a threshold number of the lidar point cloud matches with the primary map.” (Para 0068)

Claim 8:
Fasola, in combination with the references relied upon in Claim 1, teach those respective limitations. Fasola further teaches:
wherein the memory device stores map data containing information for the locations and attributes of one or more first road features [associated with each of a plurality of road zones], and
(Fasola) – “The present technology provides systems, methods, and devices that can dynamically augment aspects of a map as an autonomous vehicle navigates a route…As the autonomous vehicle navigates a route, the autonomous vehicle can determine that current data captured by at least one sensor of the autonomous vehicle describing a location is inconsistent with the primary map of the location. The autonomous vehicle can determine that a portion of the current data describes a second feature that is distinct from a first feature described by a primary map.” (Abstract)
“The autonomous vehicle navigates using a combination of data captured by at least one sensor of the autonomous vehicle and a map stored on the autonomous vehicle.” (Para 0017)

the processor is configured to select, for each second road feature [located in a single road zone] that has been input through the input device, one first road feature present at the nearest location to the location of the second road feature from among the first road features [associated with the road zone] in the map data, 
(Fasola) – “While current data is being captured by the at least one sensor 104-106 of the autonomous vehicle 102, in some embodiments the feature detector 202 can detect new features represented in the captured current data, and can compare the detected features in the current data with features represented in the pre-mapped data, e.g. the primary map stored in map database 123.” (Para 0044)
“In some instances, the feature detector 202 can determine that the feature in the current data is different than the feature represented in the pre-mapped data. For example, the autonomous vehicle can use a point cloud registration model to minimize the distance to features in a point cloud in order to localize itself within its surroundings. When the environment changes, especially in a way that is similar to a pre-existing feature (e.g., construction facade that looks like a parallel wall shift in lidar space, for example), the point cloud registration model can compute faulty estimates.” (Para 0045)
“The autonomous vehicle 102 additionally comprises an internal computing system 110 that is in communication with the sensor systems 104-106 and the systems 130, 132, 134, 136, and 138. The internal computing system includes at least one processor and at least one memory having computer-executable instructions that are executed by the processor.” (Para 0026)

to assess whether map data should be updated based on the attribute information for the selected first road feature, the attribute information for the second road feature and the distance between the selected first road feature and the second road feature, and 
(Fasola) – “The map inconsistency service 122 can compare current data collected by sensors 104-106 to the primary map stored in map database 123. The primary map, for example, can be created using pre-mapped data. The configuration of roads commonly changes due to repainting, construction, or other factors. When this happens, the map inconsistency service 122 determines that the primary map stored in map database 123 reflects inconsistencies as compared with current conditions, and the road portions where the inconsistencies exist can be flagged and added to an augmented map for the autonomous vehicle until the primary map is updated (although in some instances, like construction, the change in conditions may not be permanent and so the primary map may not be updated to ever reflect it). The map inconsistency service 122 can communicate with map update service 160 via the communication service 116 to receive updated portions of the primary map.” (Para 0033)
“The autonomous vehicle can determine that a portion of the current data describes a second feature that is distinct from a first feature described by a primary map.” (Abstract)

to assess that second road features that were not assessed are new road features.
(Fasola) – “The map inconsistency service 122 can compare current data collected by sensors 104-106 to the primary map stored in map database 123. The primary map, for example, can be created using pre-mapped data. The configuration of roads commonly changes due to repainting, construction, or other factors. When this happens, the map inconsistency service 122 determines that the primary map stored in map database 123 reflects inconsistencies as compared with current conditions, and the road portions where the inconsistencies exist can be flagged and added to an augmented map for the autonomous vehicle until the primary map is updated (although in some instances, like construction, the change in conditions may not be permanent and so the primary map may not be updated to ever reflect it). The map inconsistency service 122 can communicate with map update service 160 via the communication service 116 to receive updated portions of the primary map.” (Para 0033)
“The autonomous vehicle can confirm that features within the current data are new, different, and/or distinct from features within the primary map when a first subset of the lidar point cloud describing the new feature is inconsistent with the primary map, and a second subset of the lidar point cloud that does not describe the new feature is consistent with the primary map (e.g., some of the surroundings match the primary map enough to determine that an inconsistency with the primary map is due to a new feature rather than location estimation drifting). In some embodiments, new features can be confirmed when a threshold number of the lidar point cloud matches with the primary map.” (Para 0068)
“Generally, confirming the new feature can be based on a metric measuring the probability of a distance to a point cloud, such as a threshold of one, but not limited to, the following metrics: Euclidean distance, point to plane distance, Gaussian likelihood (inverse of General ICP (GICP) cost), etc.”

Fasola does not teach:
associated with each of a plurality of road zones… located in a single road zone… associated with the road zone

Zhang, in the same field of endeavor, teaches:
associated with each of a plurality of road zones
(Zhang) – “The method comprises determining a transition location associated with the road sign using map data. The transition location is at least one of a map region start location or a map region end location. The method further comprises determining road sign data associated with the road sign using a sensor data cluster.” (Abstract)
“the transition location is at least one of a map region start location or a map region end location.” (Para 0006)
“the road sign type comprises one of a region start sign or a region end sign.” (Para 0008)
“The method may comprise: obtaining sensor data associated with the road sign, determining one of a region start indicator or a region end indicator, based on the sensor data, determining link data associated with the road sign and determining a validity of the road sign, based on the one of the region start indicator or a region end indicator and the link data associated with the road sign.” (Para 0028)


located in a single road zone
(Zhang) – “The method comprises determining a transition location associated with the road sign using map data. The transition location is at least one of a map region start location or a map region end location. The method further comprises determining road sign data associated with the road sign using a sensor data cluster.” (Abstract)
“the transition location is at least one of a map region start location or a map region end location.” (Para 0006)
“the road sign type comprises one of a region start sign or a region end sign.” (Para 0008)
“The method may comprise: obtaining sensor data associated with the road sign, determining one of a region start indicator or a region end indicator, based on the sensor data, determining link data associated with the road sign and determining a validity of the road sign, based on the one of the region start indicator or a region end indicator and the link data associated with the road sign.” (Para 0028)

associated with the road zone
(Zhang) – “The method comprises determining a transition location associated with the road sign using map data. The transition location is at least one of a map region start location or a map region end location. The method further comprises determining road sign data associated with the road sign using a sensor data cluster.” (Abstract)
“the transition location is at least one of a map region start location or a map region end location.” (Para 0006)
“the road sign type comprises one of a region start sign or a region end sign.” (Para 0008)
“The method may comprise: obtaining sensor data associated with the road sign, determining one of a region start indicator or a region end indicator, based on the sensor data, determining link data associated with the road sign and determining a validity of the road sign, based on the one of the region start indicator or a region end indicator and the link data associated with the road sign.” (Para 0028)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the map updating system of Fasola with the data filtering system of Zhang. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of preventing “miscalculations” from resulting “in significantly large amount of data to be processed by a server which collects the data from the sensors and may hinder the processing speed and performance of the server.” (Zhang Para 0003)

Claim 9:
Fasola explicitly teaches:
A computer-readable non-transitory storage medium that stores a computer program for map data collection, which collects information for locations and attributes of road features contained in map data used for automatic operation control of a moving object, and 
(Fasola) – “The present technology provides systems, methods, and devices that can dynamically augment aspects of a map as an autonomous vehicle navigates a route…As the autonomous vehicle navigates a route, the autonomous vehicle can determine that current data captured by at least one sensor of the autonomous vehicle describing a location is inconsistent with the primary map of the location. The autonomous vehicle can determine that a portion of the current data describes a second feature that is distinct from a first feature described by a primary map.” (Abstract)
“The autonomous vehicle navigates using a combination of data captured by at least one sensor of the autonomous vehicle and a map stored on the autonomous vehicle.” (Para 0017)
“The autonomous vehicle can determine that a portion of the current data describes a second feature that is distinct from a first feature described by a primary map.” (Abstract)
“The storage device 630 can include software services, servers, services, etc., that when the code that defines such software is executed by the processor 610, it causes the system to perform a function.” (Para 0089)
Examiner Note: current data describing a feature corresponds to attributes of road features.

wherein the computer program causes a processor to: 
“The storage device 630 can include software services, servers, services, etc., that when the code that defines such software is executed by the processor 610, it causes the system to perform a function.” (Para 0089)

input information for the location and attributes of a second road feature detected using a sensor installed in the moving object via an input device; and 
(Fasola) – “The map inconsistency service 122 can compare current data collected by sensors 104-106 to the primary map stored in map database 123. The primary map, for example, can be created using pre-mapped data. The configuration of roads commonly changes due to repainting, construction, or other factors. When this happens, the map inconsistency service 122 determines that the primary map stored in map database 123 reflects inconsistencies as compared with current conditions, and the road portions where the inconsistencies exist can be flagged and added to an augmented map for the autonomous vehicle until the primary map is updated (although in some instances, like construction, the change in conditions may not be permanent and so the primary map may not be updated to ever reflect it). The map inconsistency service 122 can communicate with map update service 160 via the communication service 116 to receive updated portions of the primary map.” (Para 0033)
“The autonomous vehicle can determine that a portion of the current data describes a second feature that is distinct from a first feature described by a primary map.” (Abstract)

refer to map data that is stored in a memory device and contains information for the locations and attributes of one or more first road features, [select one first road feature present at the nearest location to the location of the second road feature], and 
(Fasola) – “While current data is being captured by the at least one sensor 104-106 of the autonomous vehicle 102, in some embodiments the feature detector 202 can detect new features represented in the captured current data, and can compare the detected features in the current data with features represented in the pre-mapped data, e.g. the primary map stored in map database 123.” (Para 0044)
“In some instances, the feature detector 202 can determine that the feature in the current data is different than the feature represented in the pre-mapped data. For example, the autonomous vehicle can use a point cloud registration model to minimize the distance to features in a point cloud in order to localize itself within its surroundings. When the environment changes, especially in a way that is similar to a pre-existing feature (e.g., construction facade that looks like a parallel wall shift in lidar space, for example), the point cloud registration model can compute faulty estimates.” (Para 0045)
“The autonomous vehicle 102 additionally comprises an internal computing system 110 that is in communication with the sensor systems 104-106 and the systems 130, 132, 134, 136, and 138. The internal computing system includes at least one processor and at least one memory having computer-executable instructions that are executed by the processor.” (Para 0026)

assess whether map data should be updated based on the attribute information for the first road feature, the attribute information for the second road feature and the distance between the first road feature and the second road feature.
(Fasola) – “The map inconsistency service 122 can compare current data collected by sensors 104-106 to the primary map stored in map database 123. The primary map, for example, can be created using pre-mapped data. The configuration of roads commonly changes due to repainting, construction, or other factors. When this happens, the map inconsistency service 122 determines that the primary map stored in map database 123 reflects inconsistencies as compared with current conditions, and the road portions where the inconsistencies exist can be flagged and added to an augmented map for the autonomous vehicle until the primary map is updated (although in some instances, like construction, the change in conditions may not be permanent and so the primary map may not be updated to ever reflect it). The map inconsistency service 122 can communicate with map update service 160 via the communication service 116 to receive updated portions of the primary map.” (Para 0033)
“The autonomous vehicle can determine that a portion of the current data describes a second feature that is distinct from a first feature described by a primary map.” (Abstract)

Fasola does not explicitly teach:
select one first road feature present at the nearest location to the location of the second road feature
Zhang, in the same field of endeavor, teaches:
select one first road feature present at the nearest location to the location of the second road feature
 (Zhang) – “The method comprises determining a transition location associated with the road sign using map data. The transition location is at least one of a map region start location or a map region end location. The method further comprises determining road sign data associated with the road sign using a sensor data cluster.” (Abstract)
 “The method may comprise: obtaining sensor data associated with the road sign, determining one of a region start indicator or a region end indicator, based on the sensor data, determining link data associated with the road sign and determining a validity of the road sign, based on the one of the region start indicator or a region end indicator and the link data associated with the road sign.” (Para 0028)
“The system 101 may access the map data of the road sign from the map database 107 to determine the link data. The map data may comprise information of an upstream link and a downstream link associated with the road sign.” (Para 0108)
“For example, the system 101 may determine the validity of the road sign based on one of the region start indicator or a region end indicator determined from the sensor data and the link data associated with the road sign, as obtained from map data.” (Para 109)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the map updating system of Fasola with the data filtering system of Zhang. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of preventing “miscalculations” from resulting “in significantly large amount of data to be processed by a server which collects the data from the sensors and may hinder the processing speed and performance of the server.” (Zhang Para 0003)


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Chen (US-20200211370) teaches a server for updating map data.
Sundar (US-20200284588) teaches methods of refining maps for autonomous vehicles.
Askeland (US-20200208994) teaches verification and updating of map data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID RUBEN PEDERSEN whose telephone number is (571)272-9696. The examiner can normally be reached M-Th: 07:00 -16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID RUBEN PEDERSEN/Examiner, Art Unit 3667     


/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667           


September 23, 2022